DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/12/2021 is/are being considered by the examiner.
Claims 1-14 are pending:
Claims 15-20 are canceled


Election/Restrictions
Applicant’s election without traverse of Group I of Claims 1-14 in the reply filed on 02/12/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2019, 04/01/2020 (two IDS) is/are being considered by the examiner, to the extent indicated on the annotated IDSs and as discussed below.
1/2 IDS dated 04/01/2020
FOR Ref 37 (JP 5529939) was not considered as it was not provided
FOR Ref 38 (JP 5710467) was not considered as it was not provided
FOR Ref 43 (SC 11201404962) was not considered as it was not provided
2/2 IDS dated 04/01/2020
FOR Ref 37 (JP 5529939) was not considered as it was not provided
FOR Ref 38 (JP 5710467) was not considered as it was not provided
FOR Ref 43 (SC 11201404962) was not considered as it was not provided


Drawings
The drawings are objected to because:
Fig1
Improper lead line header for given location
Reference characters 14, 16, 18, 38
Fig2
Improper lead header for given location
Ref char 28, 32, L, 62, 74, 80
Ref char 54 missing, per para14
Unknown floating lead line near 52/28/L/32, corresponding floating issue was removed between old Fig3 and instant Fig3
The office notes that while it believes that the instant floating arrow-line is a typographical mistake based on a comparison between Fig2/3 and between Fig3 old/instant; in the event that the arrow-line is intended to show leakage flow L the 
Ref char 96 was added in the amendments to the drawings, however it is missing from the specification
Fig3
Improper lead header for given location
Ref char 28, 32, L, 62
Ref char 54 missing, per para14
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 3
L2, recitation “the seal” lacks formal antecedent basis relative to the “bearing seal” of claim 1.
Claim 5
L1, limitation “the free ends” lacks formal antecedent basis relative to claim 4
Claim 6
L2, add oxford comma after “parallel to” to improve claim clarity
Claim 9
L2, the comma between “oriented, cylindrical” is confusing as it is unknown what impact to claim scope is provided by the non-standard usage of the comma.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-9, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
L2, limitation “therebetween” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown precisely what structure is referenced by the cited limitation, as it could reference; the first wall segment, the second wall segment, the first plenum wall, the second plenum wall, or any combination, as in light of the specification and drawings the plenum is not formed between the first and second plenum wall.
L3-4, limitation “both walls” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown precisely what structure is referenced by the cited 
Claim 5
L2, limitation “one another” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown precisely what structure is referenced by the cited limitation.
Claim 7
L2, limitation “the seal housing” lacks antecedent basis that renders the claim indefinite as the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 12
L1-2, limitation “extends on both sides of the first wall segment” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what “both sides” means in relation to the “first wall segment”
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-14, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCallum (US 6,266,954).
Claim 1
McCallum discloses:
“A gas turbine engine (best seen Fig2-7) having 
a rotary shaft (shaft 104, label shown in Fig1) mounted to a casing (see annotated Fig2 below) via a bearing housed in a bearing housing (annotated Fig2, oval region; Fig6), 
the bearing enclosed in a bearing cavity at least partially delimited by a bearing seal (best seen Fig2/6, bearing seal 26), 
the bearing housing having a first wall segment (plate 18) and a second wall segment (plate 12) both extending circumferentially (best seen Fig2/3), 
the first wall segment having a proximal end structurally joined to the second wall segment (best seen Fig2/3), 
the first wall segment extending away from the second wall segment (best seen Fig2/3), 
a feed pipe connected to the first wall segment (best seen annotated Fig2, feed pipe extending axially with flow arrows ), 
a portion of the first wall segment extending at least partially axially between the feed pipe and the second wall (best seen Fig2/3, plate 18 has axial extent located between feed pipe and plate 12).”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2
McCallum discloses: “The gas turbine engine of claim 1 further comprising a first plenum wall (plate 19) and a second plenum wall (plate 14) forming a plenum therebetween (best seen Fig2), external to the bearing cavity (best seen Fig2), the plenum fluidly connecting the feed pipe to the bearing seal (best seen Fig2, flow arrows), the first plenum wall including the first wall segment, both walls having a hairpin shape oriented at least partially axially and being radially flexible (best seen Fig2, plates 18/19 have a hairpin shape relative to plates 12/14 respectively which provides radial flexibility).”
Claim 3
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall is structurally joined to a seal housing, the seal housing housing the seal (best seen Fig4/6, plate 14 is structurally joined to the housing of seal 26).”
Claim 4
McCallum discloses: “The gas turbine engine of claim 3 wherein a free end of the first plenum wall and a free end of the second plenum wall are secured to one another adjacent the feed pipe connection (best seen Fig2-4, attachment of plates 18/19 via plate 20 adjacent feed pipe connection).”
Claim 5
McCallum discloses: “The gas turbine engine of claim 4 wherein the free ends extend radially, and are sandwiched to one another together with a casing flange (best seen Fig2-4, attachment of plates 18/19 via plate 20 adjacent feed pipe connection, with interfaces best seen in Fig5/7), the casing flange projecting radially inwardly from a duct portion of the casing (best seen Fig4/5/7).”
Claim 6
McCallum discloses: “The gas turbine engine of claim 3 wherein the second plenum wall has a portion extending at least partially axially, parallel to and radially spaced apart from a portion of the seal housing (best seen Fig2-4, plate 14 has axial extent that is parallel and radially apart from a portion of the housing of seal 26 by the nature of these components being three-dimensional components when actually practiced).”
Claim 7
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall structurally connects the casing to the seal housing (best seen annotated Fig2, plate 14 structurally connects housing of seal 26 to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2).”
Claim 8
McCallum discloses: “The gas turbine engine of claim 2 wherein the rotary shaft is structurally connected to the casing further via the first plenum wall and the second plenum wall (best seen annotated Fig2, shaft 104 structurally connected to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2 via plates 14/19).”
Claim 9
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall has an axially- oriented, cylindrical portion (Fig2, plate 14).”
Claim 10
McCallum discloses:
“A gas turbine engine (best seen Fig2-7) having 
a rotary shaft (shaft 104, label shown in Fig1) mounted to a casing (see annotated Fig2 above) via a bearing housed in a bearing housing (annotated Fig2, oval region; Fig6), 
the bearing enclosed in a bearing cavity at least partially delimited by a bearing seal (best seen Fig2/6, bearing seal 26), 
the bearing housing having a first wall segment (plate 12/18) and a second wall segment (plate 14/19) both extending circumferentially (best seen Fig2/3), 
the first wall segment having a proximal end structurally joined to the second wall segment (best seen Fig2/3), 
the first wall segment extending away from the second wall segment (best seen Fig2/3), 
a feed pipe connected to the first wall segment (best seen annotated Fig2, feed pipe extending axially with flow arrows ), 
a portion of the first wall segment extending at least partially axially between the feed pipe and the second wall (best seen Fig2/3, plate 12/18 has axial extent located between the feed pipe and plate 14/19).”
“The gas turbine engine of claim 1 wherein the portion of the first wall segment is conical (Fig2, plate 12).”
Claim 11
McCallum discloses: “The gas turbine engine of claim 1 wherein the second wall segment is conical (Fig2, plate 12).”
Claim 12
McCallum discloses: “The gas turbine engine of claim 1 wherein the second wall segment extends on both sides of the first wall segment (Fig2-4, plate 12 extends on both axial and radial sides of plate 18).”
Claim 13
McCallum discloses: “The gas turbine engine of claim 1 wherein the first wall segment and the second wall segment extend around an entire circumference relative to an axis of the rotary shaft (best seen Fig3), and have a solid of revolution shape (plates 12/18 are solid components when practiced in the real world).”
Claim 14
McCallum discloses: “The gas turbine engine of claim 1 wherein the first wall segment structurally connects the casing to the bearing housing (best seen annotated Fig2, bearing housing connected to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2 via plate 12).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745